Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on March 7th, 2022, claims 1, 2, 4, 5, 8, 10, 11, 12, 14, 15, 18, 20, 21, 24, 25, 28, 29 and 30 have been amended, claims 6, 7, 16, 17, 26 and 27 have been cancelled and no new claim has been added.  Therefore, claims 1-5, 8-15, 18-25, 28-30 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 18-22, 28, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 20160270656 A1) in view of Hoover et al. (US 20190130622 A1) and Khaderi et al. (US 20170290504 A1)
In regards to claim 1, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a local display being within a field of view of the AR device (Paragraphs 7, 8, 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined local display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204).  
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
Samec modified fails to teach a remote display, physically separate from the AR device.  Khaderi on the other hand teaches a remote display, physically separate from the AR device, is within a field of view (FOV) of the AR device, i.e. a vision performance of a patient using a computing device programmed to execute a plurality of programmatic instructions, comprising presenting, via a display on the computing device, a first set of visual stimuli, wherein the first set of visual stimuli comprises a first plurality of visual elements that move from a peripheral vision of the patient to a central vision of the patient; monitoring a first plurality of reactions of the patient using at least one of the computing device and a separate hardware device; presenting, via a display on the computing device, a second set of visual stimuli, wherein the second set of visual stimuli comprises a second plurality of visual elements that appear and disappear upon the patient physically touching said second plurality of visual elements; monitoring a second plurality of reactions of the patient using at least one of the computing device and said separate hardware device; and based upon said first plurality of reactions and second plurality of reactions, determining quantitative values representative of the patient's field of view, visual acuity, ability of the patient to track multiple stimuli, visual endurance and visual detection (Paragraph 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Khaderi modified’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
In regards to claim 2, Samec teaches the image sensor comprising a blue light sensor configured to detect an amount of blue light emitted by the display (Paragraphs 1018, 2072, 2074).
In regards to claim 8, Samec modified via Khaderi teaches the remote display is one of a plurality of remote displays, the method further comprising determining that the plurality of remote displays has been within the FOV of the AR device during a period of time, and wherein determining the eye strain indicator further comprises determining the eye strain indicator based on a cumulative amount of time that the plurality of remote displays has been within the FOV of the AR device (Paragraph’s 17, 339).

In regards to claim 9, Samec teaches the processor is configured to provide eye strain indicator by transmitting the eye indicator to a device that is separate from the AR device (Paragraphs 2203, 2205).
In regards to claim 10, Samec teaches a local display, wherein the processor is configured to provide the eye strain indicator by displaying the eye strain indicator to the user on the display (Paragraph 2204).
In regards to claim 11, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a local display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
Samec modified fails to teach a remote display, physically separate from the AR device.  Khaderi on the other hand teaches a remote display, physically separate from the AR device, is within a field of view (FOV) of the AR device, i.e. a vision performance of a patient using a computing device programmed to execute a plurality of programmatic instructions, comprising presenting, via a display on the computing device, a first set of visual stimuli, wherein the first set of visual stimuli comprises a first plurality of visual elements that move from a peripheral vision of the patient to a central vision of the patient; monitoring a first plurality of reactions of the patient using at least one of the computing device and a separate hardware device; presenting, via a display on the computing device, a second set of visual stimuli, wherein the second set of visual stimuli comprises a second plurality of visual elements that appear and disappear upon the patient physically touching said second plurality of visual elements; monitoring a second plurality of reactions of the patient using at least one of the computing device and said separate hardware device; and based upon said first plurality of reactions and second plurality of reactions, determining quantitative values representative of the patient's field of view, visual acuity, ability of the patient to track multiple stimuli, visual endurance and visual detection (Paragraph 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Khaderi modified’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
In regards to claim 12, Samec teaches the image sensor comprising a blue light sensor configured to detect an amount of blue light emitted by the display (Paragraphs 1018, 2072, 2074).
In regards to claim 18, Samec modified via Khaderi teaches the remote display is one of a plurality of remote displays, the method further comprising determining that the plurality of remote displays has been within the FOV of the AR device during a period of time, and wherein determining the eye strain indicator further comprises determining the eye strain indicator based on a cumulative amount of time that the plurality of remote displays has been within the FOV of the AR device (Paragraph’s 17, 339).
In regards to claim 19, Samec teaches the processor is configured to provide eye strain indicator by transmitting the eye indicator to a device that is separate from the AR device (Paragraphs 2203, 2205).
In regards to claim 20, Samec teaches a local display, wherein the processor is configured to provide the eye strain indicator by displaying the eye strain indicator to the user on the display (Paragraph 2204).
In regards to claim 21, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
Samec modified fails to teach a remote display, physically separate from the AR device.  Khaderi on the other hand teaches a remote display, physically separate from the AR device, is within a field of view (FOV) of the AR device, i.e. a vision performance of a patient using a computing device programmed to execute a plurality of programmatic instructions, comprising presenting, via a display on the computing device, a first set of visual stimuli, wherein the first set of visual stimuli comprises a first plurality of visual elements that move from a peripheral vision of the patient to a central vision of the patient; monitoring a first plurality of reactions of the patient using at least one of the computing device and a separate hardware device; presenting, via a display on the computing device, a second set of visual stimuli, wherein the second set of visual stimuli comprises a second plurality of visual elements that appear and disappear upon the patient physically touching said second plurality of visual elements; monitoring a second plurality of reactions of the patient using at least one of the computing device and said separate hardware device; and based upon said first plurality of reactions and second plurality of reactions, determining quantitative values representative of the patient's field of view, visual acuity, ability of the patient to track multiple stimuli, visual endurance and visual detection (Paragraph 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Khaderi modified’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
In regards to claim 22, Samec teaches the image sensor comprising a blue light sensor configured to detect an amount of blue light emitted by the display (Paragraphs 1018, 2072, 2074).
In regards to claim 28, Samec modified via Khaderi teaches the remote display is one of a plurality of remote displays, the method further comprising determining that the plurality of remote displays has been within the FOV of the AR device during a period of time, and wherein determining the eye strain indicator further comprises determining the eye strain indicator based on a cumulative amount of time that the plurality of remote displays has been within the FOV of the AR device (Paragraph’s 17, 339).
In regards to claim 29, Samec teaches the processor is configured to provide eye strain indicator by transmitting the eye indicator to a device that is separate from the AR device or  to display the eye strain indicator to the user on a local display (Paragraphs 2202,  2203, 2205).
In regards to claim 30, Samec teaches an AR device wearable with a non-transitory computer readable medium by a user, the AR device comprising an image sensor (Paragraph 22-25, 449, 2212, 2214).  Furthermore, Samec a processor with executable instructions coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456, 2212, 2214).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.


Claims 3, 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Samec et al. (US 20160270656 A1) in view of Hoover et al. (US 20190130622 A1) and Khaderi et al. (US 20170290504 A1)  as applied above in claim 1, 11, 21,  in further view of Bendfeldt (US 20200057661 A1).
In regards to claim 3, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt (US 20200057661 A1) on the other hand teaches determining eye strain indication based on the amount of blue light detected by a sensor further applicable to an augmented reality device (Paragraphs 4, 51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bendfeldt’s teaching with Samec’s teaching in order to enable the effective health risk monitoring of the user whilst using the AR device.
In regards to claim 13, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt on the other hand teaches determining eye strain indication based on the amount of blue light detected by a sensor further applicable to an augmented reality device (Paragraphs 4, 51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bendfeldt’s teaching with Samec’s teaching in order to enable the effective health risk monitoring of the user whilst using the AR device.
In regards to claim 23, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt on the other hand teaches determining eye strain indication based on the amount of blue light detected by a sensor further applicable to an augmented reality device (Paragraphs 4, 51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bendfeldt’s teaching with Samec’s teaching in order to enable the effective health risk monitoring of the user whilst using the AR device.

Claims 4, 5, 14, 15, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Samec et al. (US 20160270656 A1) in view of Hoover et al. (US 20190130622 A1) and Khaderi et al. (US 20170290504 A1) as applied above in claim 1, 11, 21,  in further in view of Miller et al. (US 20160349510 A1).
In regards to claim 4, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller et al. (US 20160349510 A1) however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 5, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram and the AR device to further enable the detection and reduction of eye strain of a user (Paragraphs 18, 19).
In regards to claim 14, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 15, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram and the AR device to further enable the detection and reduction of eye strain of a user (Paragraphs 18, 19).
In regards to claim 24, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 25, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram and the AR device to further enable the detection and reduction of eye strain of a user (Paragraphs 18, 19).


Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them above under new grounds of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685